United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1267
                        ___________________________

                                Qwest Corporation

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Minnesota Public Utilities Commission; David Boyd, in his official capacity as
Chairman of the Minnesota Public Utilities Commission; J. Dennis O’Brien, in his
  official capacity as a member of the Minnesota Public Utilities Commission;
   Thomas Pugh, in his official capacity as a member of the Minnesota Public
 Utilities Commission; Phyllis Reha, in her official capacity as a member of the
Minnesota Public Utilities Commission; Betsy Wergin, in her official capacity as a
              member of the Minnesota Public Utilities Commission

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                         Submitted: November 20, 2013
                           Filed: November 25, 2013
                                 ____________

Before RILEY, Chief Judge, MELLOY and KELLY, Circuit Judges.
                              ____________
RILEY, Chief Judge.

       Qwest Corporation appeals from the order and judgment the district court
entered on January 7, 2013, on remand from our decision in Qwest Corp. v. Minnesota
Public Utilities Commission, 684 F.3d 721 (8th Cir. 2012). In Qwest, we held that the
district court erred in upholding an April 23, 2010, order from the Minnesota Public
Utilities Commission (commission). Id. at 722, 732. The commission’s order had
asserted it had authority under state law to regulate rates for certain
telecommunication network elements that Qwest provided to its competitors
voluntarily or as required by 47 U.S.C. § 271—a key part of the Telecommunications
Act of 1996 (Act), Pub. L. No. 101–104, 110 Stat. 56 (codified as amended in
scattered sections of Title 47 of the United States Code). Id. at 724-25, 732.

       We concluded the commission’s order was “preempted by the Act and the
[Federal Communications Commission]’s implementing regulations and rulings.” Id.
at 732. “We reverse[d] the judgment of the district court, and remand[ed] to the
district court to enter relief and judgment consistent with th[e] opinion.” Id.

       On remand, the district court determined that in Qwest we “held that the
[c]ommission is preempted from regulating the rates of elements required by [§] 271,
and did not reverse with regard to elements not required by [§] 271 but provided
voluntarily.” Concluding the commission’s order “should not be vacated in its
entirety,” the district court ordered that the commission’s order was only “preempted
insofar as it regulates rates for elements required under [§] 271.” That conclusion was
in error.

       To clarify, we held in Qwest that the commission’s order was preempted in its
entirety, and we reversed the district court’s original judgment with respect to both the
elements Qwest provides pursuant to § 271 and those it provides voluntarily. Id. at
722, 732. We again reverse the judgment of the district court and remand to the

                                          -2-
district court with instructions to vacate the whole April 23, 2010 order of the
commission as preempted by federal law and to enjoin the commission from enforcing
the order in its entirety.
                         ______________________________




                                       -3-